      Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 1 of 10 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DANIELLE HOLM and             )
ANDREW SWINKUNAS,             )
                              )
         Plaintiffs,          )
                              )
vs.                           )                         No.
                              )
CRAZY CRAB CORPORATION, d/b/a )
CRAZY CRAB, JIAN LIANG, and   )
MICHAEL SHALITIS,             )
                              )
         Defendants.          )

                                            COMPLAINT

        Plaintiffs Danielle Holm and Andrew Swinkunas, pursuant to the federal Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), the Illinois Minimum Wage Law, 820 ILCS

105/1, et seq. (“IMWL”), and the Illinois Wage Payment Act, 820 ILCS 115/1, et seq.

(“IWPCA”), complain of defendants Crazy Crab Corporation, d/b/a Crazy Crab, Jian Liang, and

Michael Shalitis, for illegally withholding portions of plaintiffs’ compensation, and keeping it for

themselves.

                                       Jurisdiction and Venue

        1.      The Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question); 28 U.S.C. § 1367(a)(supplemental jurisdiction); and 29 U.S.C. § 216(b)(FLSA).

        2.      Venue in this district is proper under 28 U.S.C. § 1391(b), because all the

defendants reside in this district, and the events giving rise to this action occurred in this district;

and under 29 U.S.C. § 216(b)(FLSA).
        Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 2 of 10 PageID #:2




                                             Parties

         3.    Plaintiffs Holm and Swinkunas are former employees of defendant Crazy Crab

Corporation.

         4.    Defendant Crazy Crab Corporation operates a restaurant under the name “Crazy

Crab” in Streamwood, Cook County, Illinois.

         5.    Defendant Liang is an owner of Crazy Crab Corporation.

         6.    Defendant Shalitis at all times relevant was the general manager of the Crazy

Crab restaurant.

                     Defendants Stole A Large Portion Of Plaintiffs’ Tips

         7.    Holm worked at Crazy Crab as a server from August 2018 to March 2020.

         8.    Swinkunas worked at Crazy Crab as a server from December 2018 to March

2020.

         9.    Crazy Crab paid each plaintiff the minimum hourly wage prescribed by the

IMWL for employees who were subject to a “tip credit,” the amount of an employee’s actual tips

that an employer can count toward its minimum wage obligation.

         10.   Crazy Crab kept a portion of plaintiffs’ tips, claiming that the money would be

shared with the restaurant’s cooks.

         11.   Plaintiffs were advised by the cooks that they did not receive any money from the

tips kept by Crazy Crab.

         12.   While the FLSA and the IMWL permit an employer to require employees who

normally receive tips to share them in a “tip pool,” to be distributed among such employees,

those laws do not permit cooks to participate, and they especially forbid an employer from

keeping any portion of an employee’s tips for itself.



                                                 2
      Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 3 of 10 PageID #:3




        13.     Initially, Shalitis told plaintiffs that three to five percent of total tips were to be

shared with cooks. However, Crazy Crab actually deducted three to three and a half percent of

total sales from servers’ tips.

        14.     The deductions were not being shared with the cooks, and therefore Crazy Crab,

its owner Liang and its manager Shalitis kept the money they stole from plaintiffs.

                                        Count 1 – By Holm
                                      Against All Defendants
                                     Fair Labor Standards Act

        Paragraphs 1 through 14 are incorporated by reference.

        15.     Under the FLSA, tips are the property of the employee, and an employer may not

use an employee’s tips for any reason other than as a credit against its minimum wage obligation,

or in furtherance of a valid tip pool.

        16.     A tip pool may not include employees who do not customarily and regularly

receive tips, such as cooks.

        17.     Each plaintiff was an employee of Crazy Crab, their employer, under the FLSA.

29 U.S.C. § 203.

        18.     The FLSA defines an employer as "any person acting directly or indirectly in the

interest of an employer in relation to an employee." 29 U.S.C. § 203(d), and an employee may

report to multiple employers.

        19.     Liang and Shalitis each: (1) had the power to hire and fire plaintiffs;

(2) supervised and controlled employee work schedules and conditions of employment;

(3) determined the rate and method of paying plaintiffs’ compensation; and (4) maintained

plaintiffs’ employment records.




                                                    3
      Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 4 of 10 PageID #:4




        20.         Liang and Shalitis, in addition to Crazy Crab, were plaintiffs’ employers under the

FLSA.

        21.         Crazy Crab, Liang and Shalitis violated the FLSA by keeping a portion of

plaintiffs’ tips.

        22.         By violating the FLSA tip credit requirements, defendants forfeited their rate to

deduct the tip credit from plaintiffs’ hourly pay.

        23.         Defendants’ violation of the FLSA was willful.

        24.         As the direct result of defendants’ violation of the FLSA, Holm was injured in the

form of lost compensation.

                                         Count 2 – By Swinkunas
                                         Against All Defendants
                                        Fair Labor Standards Act

        Paragraphs 1 through 14 are incorporated by reference.

        25.         Under the FLSA, tips are the property of the employee, and an employer may not

use an employee’s tips for any reason other than as a credit against its minimum wage obligation,

or in furtherance of a valid tip pool.

        26.         A tip pool may not include employees who do not customarily and regularly

receive tips, such as cooks.

        27.         Each plaintiff was an employee of Crazy Crab, their employer, under the FLSA.

29 U.S.C. § 203.

        28.         The FLSA defines an employer as "any person acting directly or indirectly in the

interest of an employer in relation to an employee." 29 U.S.C. § 203(d), and an employee may

report to multiple employers.

        29.         Liang and Shalitis each: (1) had the power to hire and fire plaintiffs;



                                                      4
      Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 5 of 10 PageID #:5




        (2) supervised and controlled employee work schedules and conditions of employment;

        (3) determined the rate and method of paying plaintiffs’ compensation; and (4)

maintained plaintiffs’ employment records.

        30.         Liang and Shalitis, in addition to Crazy Crab, were plaintiffs’ employers under the

FLSA.

        31.         Crazy Crab, Liang and Shalitis violated the FLSA by keeping a portion of

plaintiffs’ tips.

        32.         By violating the FLSA tip credit requirements, defendants forfeited their rate to

deduct the tip credit from plaintiffs’ hourly pay.

        33.         Defendants’ violation of the FLSA was willful.

        34.         As the direct result of defendants’ violation of the FLSA, Swinkunas was injured

in the form of lost compensation.

                                             Count 3 – By Holm
                                           Against All Defendants
                                       Illinois Minimum Wage Law

        Paragraphs 1 through 14 are incorporated by reference.

        35.         Under the IMWL, tips are the property of the employee, and an employer cannot

take any part of an employee’s tips.

        36.         Each plaintiff was an employee of Crazy Crab, their employer, under the IMWL.

820 ILCS 105/3.

        37.         The IMWL definition of an employer includes "any person or group of persons

acting directly or indirectly in the interest of an employer in relation to an employee.” 820 ILCS

105/3(c).

        38.         Liang and Shalitis each: (1) had the power to hire and fire plaintiffs;



                                                      5
      Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 6 of 10 PageID #:6




       (2) supervised and controlled employee work schedules and conditions of employment;

       (3) determined the rate and method of paying plaintiffs’ compensation; and (4)

maintained plaintiffs’ employment records.

       39.     Liang and Shalitis, in addition to Crazy Crab, were plaintiffs’ employers under the

IMWL.

       40.     Crazy Crab, Liang and Shalitis violated the IMWL by keeping a portion of

plaintiffs’ tips. By violating the IMWL tip credit requirements, defendants forfeited their rate to

deduct the tip credit from plaintiffs’ hourly pay.

       41.     Defendants’ violation of the IMWL was willful.

       42.     As the direct result of defendants’ violation of the FLSA, Holm was injured in the

form of lost compensation.

                                     Count 4 – By Swinkunas
                                      Against All Defendants
                                  Illinois Minimum Wage Law

       Paragraphs 1 through 14 are incorporated by reference.
       43.     Under the IMWL, tips are the property of the employee, and an employer cannot

take any part of an employee’s tips.

       44.     Each plaintiff was an employee of Crazy Crab, their employer, under the IMWL.

820 ILCS 105/3.

       45.     The IMWL definition of an employer includes "any person or group of persons

acting directly or indirectly in the interest of an employer in relation to an employee.” 820 ILCS

105/3(c).




                                                     6
      Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 7 of 10 PageID #:7




       46.     Liang and Shalitis each: (1) had the power to hire and fire plaintiffs;

       (2) supervised and controlled employee work schedules and conditions of employment;

       (3) determined the rate and method of paying plaintiffs’ compensation; and (4)

maintained plaintiffs’ employment records.

       47.     Liang and Shalitis, in addition to Crazy Crab, were plaintiffs’ employers under the

IMWL.

       48.     Crazy Crab, Liang and Shalitis violated the IMWL by keeping a portion of

plaintiffs’ tips. By violating the IMWL tip credit requirements, defendants forfeited their rate to

deduct the tip credit from plaintiffs’ hourly pay.

       49.     Defendants’ violation of the IMWL was willful.

       50.     As the direct result of defendants’ violation of the FLSA, Swinkunas was injured

in the form of lost compensation.

                                      Count 5 – By Holm
                                     Against All Defendants
                           Illinois Wage Payment and Collection Act

       Paragraphs 1 through 14 are incorporated by reference.

       51.     The IWPCA provides that tips are the property of the employees, employers shall

not keep tips, and that an employer’s failure to pay tips owed to an employee more than thirteen

days after the end of a pay period violates the Act. 820 ILCS 115/4.1(a).

       52.     Each plaintiff was an employee of Crazy Crab, their employer, under the IWPCA.

820 ILCS 115/2.

       53.     The IWPCA definition of an employer includes “any person or group of persons

acting directly or indirectly in the interest of an employer in relation to an employee.” Id.




                                                     7
      Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 8 of 10 PageID #:8




        54.         Further the IWPCA provides that, “In addition to an individual who is deemed to

be an employer pursuant to Section 2 of this Act, any officers of a corporation or agents of an

employer who knowingly permit such employer to violate the provisions of this Act shall be

deemed to be the employers of the employees of the corporation.” 820 ILCS 115/13.

        55.         Liang and Shalitis each: (1) had the power to hire and fire plaintiffs;

        (2) supervised and controlled employee work schedules and conditions of employment;

        (3) determined the rate and method of paying plaintiffs’ compensation; and (4)

maintained plaintiffs’ employment records.

        56.         Liang and Shalitis, in addition to Crazy Crab, were plaintiffs’ employers under the

FLSA.

        57.         Crazy Crab, Liang and Shalitis violated the IWPCA by keeping a portion of

plaintiffs’ tips.

        58.         As the direct result of defendants’ violation of the IWPCA, Holm was injured in

the form of lost compensation.

                                        Count 6 – By Swinkunas
                                         Against All Defendants
                               Illinois Wage Payment and Collection Act

        Paragraphs 1 through 14 are incorporated by reference.

        59.         The IWPCA provides that tips are the property of the employees, employers shall

not keep tips, and that an employer’s failure to pay tips owed to an employee more than thirteen

days after the end of a pay period violates the Act. 820 ILCS 115/4.1(a).

        60.         Each plaintiff was an employee of Crazy Crab, their employer, under the IWPCA.

820 ILCS 115/2.




                                                      8
      Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 9 of 10 PageID #:9




        61.         The IWPCA definition of an employer includes “any person or group of persons

acting directly or indirectly in the interest of an employer in relation to an employee.” Id.

        62.         Further the IWPCA provides that, “In addition to an individual who is deemed to

be an employer pursuant to Section 2 of this Act, any officers of a corporation or agents of an

employer who knowingly permit such employer to violate the provisions of this Act shall be

deemed to be the employers of the employees of the corporation.” 820 ILCS 115/13.

        63.         Liang and Shalitis each: (1) had the power to hire and fire plaintiffs;

        (2) supervised and controlled employee work schedules and conditions of employment;

        (3) determined the rate and method of paying plaintiffs’ compensation; and (4)

maintained plaintiffs’ employment records.

        64.         Liang and Shalitis, in addition to Crazy Crab, were plaintiffs’ employers under the

FLSA.

        65.         Crazy Crab, Liang and Shalitis violated the IWPCA by keeping a portion of

plaintiffs’ tips.

        66.         As the direct result of defendants’ violation of the IWPCA, Swinkunas was

injured in the form of lost compensation.

        Wherefore, plaintiffs Danielle Holm, and Andrew Swinkunas each seek judgment in their

favor against defendants Crazy Crab Corporation, Jiang Liang, and Michael Shalitis, individually

and jointly, and request the Court to order relief for plaintiffs in the form of:

        A.          Lost wages in the amount of tips illegally deducted from their pay;

        B.          Lost wages in the amount of the difference between the then-current minimum

                    wage and tipped employee minimum wage under the Illinois Minimum Wage

                    Law;



                                                      9
Case: 1:21-cv-04931 Document #: 1 Filed: 09/16/21 Page 10 of 10 PageID #:10




  C.    Liquidated damages equal to the amount of tips illegally deducted from their pay

        plus the difference between the then-current minimum wage and tipped employee

        minimum wage under the Fair Labor Standards Act;

  D.    Interest on all amounts owed under the Illinois Minimum Wage Law and under

        the Illinois Wage Payment Collection Act from the date such amounts were due to

        plaintiffs until judgment, at the rate of 2% per month until February 18, 2019, and

        at the rate of 5% per month thereafter;

  E.    Plaintiffs’ attorneys’ fees; and

  F.    The costs of this action.




                                                s/ Andrew H. Haber___________________
                                                One of Plaintiffs’ Attorneys

                                                Dennis R. Favaro
                                                dfavaro@favarogorman.com
                                                Patrick J. Gorman
                                                pgorman@favarogorman.com
                                                Andrew H. Haber
                                                ahaber@favarogorman.com
                                                Favaro & Gorman, Ltd.
                                                9510 Turnberry Trail
                                                Lakewood, Illinois 60014
                                                (815) 477-1110




                                           10
